Case 18-00431-SMT   Doc 33   Filed 10/08/18 Entered 10/08/18 12:56:22   Desc Main
                             Document     Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLUMBIA

IN RE
ALICE MAE CURRY                             : Chapter 13 Case No. 18-00431 SMT
      Debtor                                :

           ORDER DENYING CONFIRMATION OF THE CHAPTER 13 PLAN

      Having held a hearing on the Chapter 13 Plan proposed by the

Debtor(s) and having concluded that the proposed Plan does not fulfill

the requirements of confirmation set out in 11 U.S.C. §1325, it is, by

the United Bankruptcy Court for the District of Columbia,

      ORDERED, that confirmation of the Chapter 13 Plan proposed by the

Debtor(s) is denied.


cc:   Alice Mae Curry
      1620 29th Street, SE #202
      Washington, DC 20020

      Jeffrey M. Sherman, Esq.
      1600 North Oak St.
      Suite 1826
      Arlington, VA 22209

      Nancy Spencer Grigsby
      185 Admiral Cochrane Dr, Suite 240
      Annapolis, MD 21401
